t c memo united_states tax_court glenn l wittstadt jr and lynne m wittstadt petitioners v commissioner of internal revenue respondent docket no filed date robert g cassilly for petitioners alan r peregoy for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge for the taxable_year respondent determined a deficiency in petitioners' federal_income_tax as well as deficiencies in petitioners' federal excise_taxes under sec_4973 and sec_4980a in the total amount of dollar_figure the deficiency in income_tax includes the 10-percent additional tax imposed by sec_72 on early distributions from qualified_retirement_plans the pivotal issue for decision is whether the distribution received by petitioner glenn l wittstadt in from the maryland state teachers' retirement_system qualifies for tax-free_rollover treatment under sec_402 the resolution of this issue turns on whether the distribution constitutes a partial_distribution as defined by sec_402 if we conclude that the distribution in question does not qualify for tax-free_rollover treatment then we must also unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure sec_4973 imposes a 6-percent excise_tax on excess_contributions to individual_retirement_accounts sec_4980a imposes a 15-percent excise_tax on excess distributions from qualified_retirement_plans both of these taxes are included within ch of the internal_revenue_code they are therefore subject_to the deficiency procedures set forth in subch b of ch of the internal_revenue_code see sec_6211 decide whether petitioners are liable for the 10-percent additional tax under sec_72 and whether petitioner glenn l wittstadt is liable for either the 6-percent excise_tax under sec_4973 or the 15-percent excise_tax under sec_4980a findings_of_fact petitioners resided in edgewood maryland at the time their petition was filed with the court petitioner glenn l wittstadt petitioner served as a teacher in the baltimore county public schools_for years for most of those years petitioner was a member of the teachers' retirement_system of the state of maryland the retirement_system on date petitioner completed and submitted the forms necessary to transfer the transfer from the retirement_system to the teachers' pension system of the state of maryland the pension system and retire from service as a teacher the transfer became effective sometime before date petitioner's retirement became effective as of july respondent concedes that petitioner lynne m wittstadt is not liable for any deficiency in excise_tax under either sec_4973 or sec_4980a for a discussion of the retirement_system and the pension system see generally hylton v commissioner tcmemo_1995_27 hoppe v commissioner tcmemo_1994_635 hamilton v commissioner tcmemo_1994_633 594_fsupp_1353 d md at the time of his retirement petitioner wa sec_54 years old the retirement_system is a qualified defined_benefit_plan under sec_401 the retirement_system requires mandatory nondeductible employee contributions the pension system is also a qualified defined_benefit_plan under sec_401 but generally does not require mandatory nondeductible employee contributions the state of maryland contributes to both the retirement_system and the pension system on behalf of the members of those systems the trusts maintained as part of the retirement_system and the pension system are both exempt from taxation under sec_501 after the transfer but before petitioner's retirement the retirement_system issued a check to petitioner in the amount of dollar_figure the transfer refund the transfer refund consisted of dollar_figure in previously taxed contributions made by petitioner during his employment tenure as a teacher dollar_figure of earnings and pick-up contributions of dollar_figure see sec_414 the earnings and pick-up contributions constitute the taxable_portion of the transfer refund we view as legally irrelevant the fact that payment was stopped on the transfer refund check because it was never received and that a second check for the same amount was issued in date after petitioner retired the sum of the earnings dollar_figure and pick-up contributions dollar_figure equals dollar_figure in the notice of continued if petitioner had not transferred to the pension system but rather had remained a member of the retirement_system he would have been entitled to retire and receive a normal service retirement benefit including a regular monthly annuity he would not however have been entitled to receive a transfer refund because a transfer refund is only payable to those who elect to transfer from the retirement_system to the pension system as a member of the pension system petitioner receives a retirement benefit based upon his salary and his creditable years_of_service specifically including those years of creditable service recognized under the retirement_system however due to petitioner's receipt of the transfer refund petitioner's monthly annuity is less than the monthly annuity he would have received if he had not transferred to the pension system but had retired under the retirement_system the transfer refund was mailed in the form of a check to t rowe price a mutual_fund in baltimore maryland and deposited into an ira account in petitioner's name in accord with a limited power_of_attorney for bank to accept deposit of refund check on their federal_income_tax return for petitioners did not report any part of the transfer refund as income in the continued deficiency however this total is shown as dollar_figure notice_of_deficiency respondent determined that the transfer refund was not eligible for tax-free_rollover treatment under sec_402 therefore respondent determined that under sec_402 and sec_72 the taxable_portion of the transfer refund was includable in petitioners' gross_income as corollaries to this determination respondent also determined that petitioners are liable for the 10-percent additional tax under sec_72 the excise_tax under sec_4973 on excess_contributions to individual_retirement_accounts and the excise_tax under sec_4980a for excess distributions from qualified_retirement_plans opinionopinion i rollover issue petitioners contend that the transfer refund received by petitioner from the retirement_system was paid on account of petitioner's separation from the service within the meaning of sec_402 respondent contends to the contrary the parties agree that our resolution of this matter will dictate whether or not the transfer refund qualifies as a partial_distribution eligible for rollover treatment under sec_402 and consequently whether or not petitioners are liable for the deficiency that respondent determined see supra note regarding respondent's concession as to petitioner lynne m wittstadt a partial_distribution is defined as any distribution to an employee of all or any portion of the balance_to_the_credit of such employee in a qualified_trust except that such term shall not include any distribution which is a qualified_total_distribution sec_402 the parties agree that the transfer refund was not a qualified_total_distribution in order to be eligible for tax-free_rollover treatment the partial_distribution must be payable as provided in clause i iii or iv of subsection e a without regard to the second sentence thereof sec_402 as relevant herein sec_402 provides that a distribution must be made either i on account of the employee's death iii on account of the employee's separation from the service or iv after the employee has become disabled petitioners do not contend that the transfer refund was received either on account of petitioner's death or after any disability therefore our analysis is limited to sec_402 ie the requirement that the distribution be made on account of the employee's separation from the service see humberson v commissioner tcmemo_1995_470 pumphrey v commissioner tcmemo_1995_469 dorsey v commissioner tcmemo_1995_97 brown v commissioner tcmemo_1995_93 hoppe v commissioner tcmemo_1994_635 hamilton v commissioner tcmemo_1994_633 sites v united_states aftr 2d pincite7 ustc par big_number d md the phrase on account of is not defined in either the internal_revenue_code or in the accompanying regulations see 99_tc_622 the burden of proving that the transfer refund was received on account of petitioner's separation from the service is on petitioners rule a burton v commissioner supra pincite 66_tc_82 this burden is particularly heavy because we have recently held in a case involving virtually identical facts and circumstances that a taxpayer's receipt of a distribution from the retirement_system upon transferring to the pension system was not received on account of his retirement but rather on account of the transfer from the retirement_system to the pension system hylton v commissioner tcmemo_1995_27 see also adler v commissioner tcmemo_1995_148 involving a transfer from the maryland state employees' retirement_system to the maryland state employees' pension system on appeal 4th cir date dollar_figure the definition provided by the dictionary by reason of or because of is not enlightening in this instance see webster's third new international dictionary the plan provisions of the maryland state employees' retirement_system and the maryland state employees' pension system are set forth in sec_1 through and sec_111 through respectively of article 73b of the annotated code of maryland the plan provisions of the maryland state teachers' retirement_system and the maryland state teachers' pension system are set forth in sec_81 through and sec_140 through respectively of article 73b of the annotated code of maryland the secs governing the foregoing two retirement systems contain continued in the maryland state legislature the legislature adopted legislation effective date that created the pension system and enabled participants in the retirement_system to voluntarily transfer to the pension systemdollar_figure see md ann code art 73b sec_83 sec_86b e petitioners' principal contention is as follows petitioner's election to receive a lump sum distribution of his employee contribution was an election made pursuant to the retirement policy legally established by the board_of trustees for the maryland state retirement and pension systems and was not pursuant to the statutory transfer option in sec_83 according to petitioners' theory this policy was specifically designed to encourage retiring members of the retirement_system to transfer to the pension system petitioners contend that petitioner did not satisfy the predicate requirements to transferring from the retirement_system to the pension system imposed by md ann code art 73b sec continued virtually identical provisions authorizing distributions to employees and teachers who choose to transfer from a retirement_system to a pension system see md ann code art 73b sec_11b g regarding the maryland state employees' retirement_system md ann code art 73b sec_89 regarding the maryland state teachers' retirement_system the pension system and the related transfer option to that system from the retirement_system were created in part because of concern about the actuarial integrity of the retirement_system due in particular to the unlimited post- retirement cost-of-living adjustments afforded those individuals retiring under the retirement_system see hylton v commissioner tcmemo_1995_27 sites v united_states aftr 2d ustc par big_number d md and therefore could only have transferred under a policy established in accord with the enabling statute that created the board_of trustees for the maryland state retirement and pension systems the board specifically petitioners argue that petitioner failed to initiate the transfer by filing the appropriate election form at least days prior to the date that the transfer was to become effective as required by md ann code art 73b sec_83 therefore according to this argument petitioner was permitted to transfer to the pension system and to receive the transfer refund on account of his retirement petitioners' argument while colorable is not persuasive first petitioner was the only witness at trial not only did he fail to call any representative of the maryland state retirement agency or any member of the board but more fundamentally he failed to persuade us of the existence of a policy in maryland whereby individuals could elect to transfer from the retirement_system to the pension system without satisfying the requirements of md ann code art 73b sec_83 rule a burton v commissioner supra pincite sarmir v commissioner supra pincite moreover petitioner testified that he was aware he could have transferred from the retirement_system to the pension system at any time after and received a transfer refund an election to transfer and thereby receive a transfer refund had to be made before retirement and he could have retired without electing to transfer from the retirement_system to the pension system under which circumstance he would not have received a transfer refund therefore even if such a policy did exist petitioner acknowledges that only an election to transfer from the retirement_system to the pension system was necessary in order to receive a transfer refund in other words he need not have retired accordingly even under the policy that petitioner argues existed petitioner's transfer refund would have been received on account of the election to transfer from the retirement_system to the pension system this is consistent with md ann code art 73b sec_83 under which we find petitioner transferred from the retirement_system to the pension system as we discussed in hylton v commissioner supra and adler v commissioner supra there is no causal link under maryland law between a taxpayer's election to transfer from the retirement_system to the pension system and a taxpayer's election to retire similarly under maryland law there is no causal link between the receipt of the transfer refund and a taxpayer's retirement no such causal link exists because a taxpayer is not obliged under maryland law to transfer from the retirement_system to the pension system either in order to continue working or in order to retire similarly under maryland law a taxpayer is not obliged to retire upon electing to transfer from the retirement_system to the pension system in other words petitioner could have transferred from the retirement_system to the pension system and received the transfer refund at any time after during his employment tenure with the state he was under no obligation whatsoever to retire solely by virtue of having transferred from the retirement_system to the pension system e g hamilton v commissioner tcmemo_1994_633 baltimore county teacher who elected to transfer from retirement_system to pension system and receive transfer refund in remained so employed at least through date of trial in see hoppe v commissioner tcmemo_1994_635 maryland state employee who elected to transfer from employees' retirement_system employees to employees' pension system and receive transfer refund in remained so employed at least through date of trial in upon electing to transfer from the retirement_system to the pension system and receiving the transfer refund petitioner was at liberty to dispose_of the transfer refund as he saw fit in other words maryland law did not prescribe or otherwise limit the options available to petitioner in disposing of the transfer refund hylton v commissioner supra having considered all of petitioners' arguments and finding them unpersuasive we hold that petitioner did not receive the transfer refund on account of petitioner's separation from the service rather we hold that petitioner received the transfer refund on account of his election to transfer from the retirement_system to the pension system an election that was unrelated to petitioner's separation from the servicedollar_figure having concluded that the transfer refund was not eligible for tax-free_rollover treatment under sec_402 as a partial_distribution we sustain respondent's income_tax determination for the taxable_year in issue ii sec_72 additional tax issue we turn next to respondent's determination that petitioners are liable for the 10-percent additional tax imposed by sec_72 sec_72 provides for a 10-percent additional tax on early distributions from qualified_retirement_plans paragraph which imposes the tax provides in relevant part as follows imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income we have already sustained respondent's determination that the taxable_portion of the transfer refund is includable in petitioners' gross_income in the year of receipt because none of the exceptions of sec_72 apply to relieve we acknowledge that petitioner elected to retire on the same day that he elected to transfer from the retirement_system to the pension system the temporal proximity of these independent elections is not however relevant to our conclusion of law adler v commissioner supra hylton v commissioner supra petitioners of this additional tax we also sustain respondent's determination that petitioners are liable for the 10-percent additional tax imposed by sec_72 see o'connor v commissioner tcmemo_1994_170 wheeler v commissioner tcmemo_1993_561 cf dorsey v commissioner tcmemo_1995_97 brown v commissioner tcmemo_1995_93 iii excise_tax issues finally we turn to respondent's excise_tax determinations sec_4973 imposes a 6-percent excise_tax on excess_contributions to an ira as relevant herein an excess_contribution is the amount contributed in excess of the amount allowable as a deduction under sec_219 exclusive of amounts properly rolled over tax free sec_4973 as discussed above because petitioner's transfer refund was not eligible for tax-free_rollover treatment so much of petitioner's ira contribution in as exceeds dollar_figure is subject_to the excise_tax under sec_4973 sec_4980a imposes a 15-percent excise_tax on excess distributions from qualified_retirement_plans as relevant herein an excess_distribution is defined as the aggregate amount of the retirement distributions with respect to any individual during any calendar_year to the extent that such amount exceeds dollar_figure sec_4980a because petitioner's transfer refund exceeded dollar_figure petitioner is also subject_to this tax however petitioner is entitled to an offset for the amount of tax imposed by sec_72 to the extent attributable to the excess_distribution sec_4980a iv conclusion in order to give effect to our disposition of the disputed issues decision will be entered under rule
